Citation Nr: 0928947	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  01-02 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right knee 
disorder, including secondary to the service-connected 
residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 
1991 to July 1994.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In November 2003, December 2006, and again in October 2007, 
the Board previously remanded the claims for hearing loss, 
hypertension, and a right knee disorder to the RO, via the 
Appeals Management Center (AMC), for additional development 
and consideration.  In April 2009, the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny 
the claims and returned the file to the Board for further 
appellate review.  As all necessary development and 
consideration is complete, the Board is deciding the claims 
on appeal.

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not present during service or manifest 
to a compensable degree within one year after discharge from 
service, and the Veteran's current hypertension is not 
attributable to service.

2.  There is no medical evidence of any right knee disorder 
during service, during a period of one year following 
service, or after service.  There is also no competent or 
credible medical nexus evidence otherwise linking any current 
right knee disorder to his military service, including due to 
his service-connected left ankle disorder.  


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The Veteran does not have a right knee disorder that was 
incurred in or aggravated by his military service, or that 
may be presumed to have been incurred in service, or that is 
proximately due to, the result of, or chronically aggravated 
by his service-connected left ankle disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
October 2007 and April 2008.  These letters informed him of 
the evidence required to substantiate his claim, and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  Moreover, upon request by Board remands, the RO 
also provided specific notice regarding the Veteran's 
secondary service connection claim for a right knee disorder 
in October 2007 and April 2008.  It should also be noted that 
the January and October 2007 and April 2008 letters complied 
with Dingess by discussing the downstream disability rating 
and effective date elements of the claims.  And of equal or 
even greater significance, after providing that additional 
Dingess notice, the RO went back and readjudicated the 
Veteran's claims in the April 2009 SSOC - including 
considering the additional evidence received in response to 
that additional notice.  See again, Mayfield IV and Prickett, 
supra.  So the timing defect in the notice has been 
rectified.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
is simply not warranted here.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), and VA treatment 
records.  Therefore, the Board is satisfied the RO has made 
reasonable efforts to obtain any identified medical records.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

In addition, the Board finds that a VA compensation 
examination is not necessary to decide the hypertension and 
right knee disorder claims as the standards of the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  See also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  Further, concerning the right knee 
disorder, it is significant that at most, the record reflects 
a diagnosis of right knee pain back in November 2000, and the 
Veteran's STRs are unremarkable for this condition, and there 
is no competent evidence etiologically linking any right knee 
disorder to service or to the service-connected left ankle 
disorder.  In addition, a compensation examination and nexus 
opinion was already provided regarding the claim for 
hypertension, which indicated the Veteran's hypertension is 
not attributable to service.  The Board is therefore 
satisfied that VA has provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A.


II.  Analysis-Hypertension and a Right Knee Disorder, 
including as Secondary to the Service-Connected Left Ankle 
Disorder

The Veteran contends he currently suffers high blood pressure 
due to active duty in the military.  He further contends that 
he has a right knee disorder, especially on a secondary basis 
to his already service-connected residuals of a left ankle 
fracture (left ankle disorder).  In that regard, he stated he 
has problems using stairs.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2008).  To establish service 
connection, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  


A.  Hypertension

Heart disease and hypertension will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.
Hypertension is evaluated as 10-percent disabling if the 
diastolic pressure is predominantly 100 or more, or the 
systolic pressure is predominantly 160 or more, or; it is the 
minimal evaluation assigned for an individual with a history 
of diastolic pressure predominantly 100 or more, who requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

There is no disputing that the Veteran currently has 
hypertension, as shown by repeated diagnoses of hypertension 
in his recent VA treatment records.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
Most importantly, though, the Veteran's fails to establish a 
nexus to service.  Rather, there is competent medical 
evidence of record specifically discounting the notion that 
any current hypertension disorder is somehow attributable to 
his military service.  The December 2004 VA examination 
diagnosed essential hypertension, but found that "mild 
elevation of blood pressure that were noted in this chart [in 
his STRs] were not likely the initial manifestations of 
hypertension, later diagnosed after service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Moreover, the Veteran's STRs are completely unremarkable for 
any complaint, treatment, or diagnosis of hypertension 
disorder during service, providing highly probative evidence 
against his claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).  Further, he does not demonstrate manifestation of 
hypertension to a compensable degree either during or within 
one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  The Board's review of the Veteran's 
STRs reveals several blood pressure readings, including 
144/82 in June 1991, 128/92 in November 1991, 158/92 on 
another date in November 1991, 138/92 in May 1993.  There are 
several blood pressure readings noted in one STR in August 
1993, for an average of 138/92.  Post-service, the October 
1994 (so within one year of his July 1994 separation date) VA 
compensation examination showed a blood pressure of 156/80 
and a normal cardiovascular system.  So, none of the blood 
pressure readings during service or within one year of 
service rise to the level of diastolic pressure of at least 
100, or systolic pressure of at least 160, and there is no 
indication he required continuous medication for control of 
hypertension (even assuming an in-service diagnosis) during 
service.  There is no basis for presumptive service 
connection for hypertension.  Id.  See also 38 C.F.R. § 
4.104, Diagnostic Code 7101.  

In addition to the medical evidence, the Board has considered 
the Veteran's lay statements in support of his claim.  While 
the Veteran may sincerely believe that his current 
hypertension disorder is traceable back to service, as a 
layman without medical expertise, he is not qualified to 
render a medical opinion concerning the cause of this current 
disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  


B.  Right Knee Disorder, Secondary to Service-Connected Left 
Ankle Disorder

As mentioned, the Veteran contends his right knee disorder is 
entitled to service connection, on a secondary basis to his 
already service-connected left ankle disorder.  

Certain chronic diseases such as degenerative joint disease 
(DJD) (i.e., arthritis) will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected disease or 
injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2008).  
In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).  When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  
Thus, the Board will address service connection on both a 
direct and secondary basis in this appeal.

The medical records on file, including a May 2002 VA 
compensation examination report, only refer to a left knee 
disorder.  In addition, while there is a diagnosis for 
bilateral knee arthralgia, according to a November 2000 VA 
treatment record, this is essentially a diagnosis of right 
knee pain, and it has been held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See e.g., Sanchez-Benetiz 
v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and 
vacated in part on other grounds, Sanchez-Benetiz v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

However, even if the Board were to concede that there is 
satisfactory evidence of a current right knee disability, the 
Veteran's claim must still fail as there is simply no 
evidence of in-service incurrence of any right knee disorder.  
The Veteran's STRs are completely unremarkable for any 
complaint, treatment, or diagnosis of a right knee disorder 
during service, providing highly probative evidence against 
his claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  
Moreover, there is no competent evidence that any right knee 
disorder is somehow attributable to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  There is also no indication of right 
knee arthritis within one year of service that might allow 
presumptive service connection for his right knee.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.303(b); 3.307; 3.309; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Overall, the evidence of 
record does not support his claim for direct service 
connection.  

Regarding the question of secondary service connection, there 
is no medical evidence of a nexus (i.e., link) between any 
right knee disorder and the service-connected left ankle 
disorder.  Velez, 11 Vet. App. at 158.  See also Wallin v. 
West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 
Vet. App. 237 (1999) (both indicating, like Velez, that 
competent medical nexus evidence is required to associate any 
given disorder with a service-connected disability).  

In addition to the medical evidence, the Board has considered 
the Veteran's lay statements in support of his claim.  While 
he may sincerely believe that he has a right knee disorder 
traceable back to service, as a layman without medical 
expertise, he is not qualified to render a medical opinion 
concerning the nature or cause of any current right knee 
disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for hypertension and a 
right knee disorder.  So there is no reasonable doubt to 
resolve in the Veteran's favor, and these claims must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for hypertension is denied.

The claim for service connection for a right knee disorder, 
including secondary to the service-connected residuals of a 
left ankle fracture, is denied.


REMAND

With respect to the remaining claim for service connection 
for hearing loss, December 2004 VA examination did reveal an 
impression that included chronic hearing impairment.  In 
addition, while not relevant to the issue of the existence of 
hearing loss disability based on VA standards, the record 
reflects that elevated hearing thresholds at 6000 Hertz 
became even more elevated during service, possibly 
demonstrating some exposure to noise.  Moreover, the Veteran 
claims that he was exposed to a lot of noise during service 
as a machinist mate, and there is no evidence that disputes 
this contention.  Consequently, the Board finds that the 
Veteran should be afforded an appropriate examination to 
determine whether it is at least as likely as not that the 
Veteran has a hearing loss that is related to service, or to 
a period of one year following service.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the Veteran 
to be afforded an audiological 
examination.  The claims folder must be 
made available to the examiner for 
review and its availability should be 
noted in the opinion that is provided.  
All indicated studies should be 
conducted, and all findings reported in 
detail.

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that the Veteran's hearing 
loss had its onset during active 
service or is related to any in-service 
disease or injury, including noise 
exposure.

A detailed rationale for any opinion 
should be provided.

2.  Finally, readjudicate the claim on 
appeal. If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


